

115 HR 4341 IH: Openness in Political Expenditures Now Act
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4341IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Cartwright (for himself, Mr. DeFazio, Mr. Gene Green of Texas, Ms. Kaptur, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Election Campaign Act of 1971 to require corporations to disclose to their
			 shareholders the amounts disbursed for certain political activity, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Openness in Political Expenditures Now Act or the OPEN Act. 2.Disclosure by corporations to shareholders of disbursements for political activity (a)Disclosure requiredTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section:
				
					325.Disclosures by corporations to shareholders of information on disbursements for certain political
			 activity
						(a)Including information in regular periodic reports
 (1)In generalA corporation which submits regular, periodic reports to its shareholders shall include in each such report, in a clear and conspicuous manner, the information described in paragraph (2) with respect to the disbursements made by the corporation for covered political activity during the period covered by the report, but only if the amount of the disbursement made for such activity during the period covered by the report equals or exceeds the applicable threshold for the activity described in paragraph (3).
 (2)Information describedThe information described in this paragraph is, for each disbursement for covered political activity—
 (A)the date of the disbursement; (B)the amount of the disbursement;
 (C)in the case of a disbursement consisting of an independent expenditure or an electioneering communication, or in the case of a covered political activity described in subsection (c)(3), the name of the candidate identified in the independent expenditure or electioneering communication involved, the Commission ID assigned to the candidate, and the office sought by the candidate; and
 (D)in the case of a covered political activity described in subsection (c)(4), the identification of the association or organization to whom the disbursement was made, and the Commission ID (if any) assigned to the association or organization.
 (3)Applicable threshold for disclosureFor purposes of paragraph (1), the applicable threshold with respect to a disbursement for covered political activity during a period covered by a report is as follows:
 (A)In the case of covered political activity consisting of an independent expenditure, $250. (B)In the case of covered political activity consisting of an electioneering communication or a communication described in subsection (c)(3), $10,000.
 (C)In the case of covered political activity consisting of a payment described in subsection (c)(4), the amount of the limitation on contributions which is in effect under section 315(a)(1)(C) as of the last day of the period.
								(b)Submission of statement to Commission
 (1)Submission of StatementIf a corporation includes information in a report pursuant to this section, at the time the corporation submits the report to its shareholders, the corporation shall file a statement with the Commission consisting of the information included in the report pursuant to this section.
							(2)Hyperlink to information
 (A)Requiring posting of hyperlinkIf a corporation maintains an Internet site, the corporation shall post on such Internet site a hyperlink from its homepage to the location on the Internet site of the Commission which contains the statement filed by the corporation under paragraph (1).
 (B)Deadline; duration of postingThe corporation shall post the hyperlink described in subparagraph (A) not later than 24 hours after the Commission posts the statement filed by the corporation under paragraph (1) on the Internet site of the Commission, and shall ensure that the hyperlink remains on the Internet site of the corporation until the expiration of the 1-year period which begins on the date of the election with respect to which the disbursements included in the statement are made.
 (c)Covered Political Activity DefinedIn this section, the term covered political activity means each of the following: (1)An independent expenditure (as defined in section 301(17)).
 (2)An electioneering communication (as defined in section 304(f)(3)). (3)A communication which would be treated as an electioneering communication under section 304(f)(3) if the communication had been a broadcast, cable, or satellite communication.
 (4)The payment of dues or other amounts to a trade association or to a section 501(c)(4) organization. (d)Other DefinitionsIn this section, the following definitions apply:
 (1)The term corporation means any corporation which is subject to section 316(a). (2)The term section 501(c)(4) organization means any organization described in paragraph (4) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to reports described in section 325(a)(1) of the Federal Election Campaign Act of 1971 (as added by subsection (a)) which are filed after the expiration of the 90-day period which begins on the date of the enactment of this Act.
			3.Limitation on engaging in covered political activities by social welfare organizations
 (a)In generalSection 501(c)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(C)
 (i)Subparagraph (A) shall not apply to an entity for a taxable year if the total expenditures of such entity for the taxable year for covered political activity exceed the lesser of—
 (I)10 percent of the total expenditures of such entity for the taxable year, or (II)$10,000,000.
 (ii)Subparagraph (A) shall not apply to an entity for a taxable year unless its governing instrument includes provisions the effects of which are to prohibit the expenditures of the entity for a covered political activity from exceeding the threshold specified in clause (i).
 (iii)For purposes of this subparagraph, the term covered political activity means— (I)any activity described in paragraphs (1) through (3) of section 325(c) of the Federal Election Campaign Act of 1971, and
 (II)any payment by the entity to any other entity described in this paragraph or to an organization described in paragraph (6) which the payor entity knows, or has reason to know, will be used directly or indirectly by the payee entity or organization for any activity referred to in subclause (I).
 (iv)Clause (i) shall not apply for a taxable year for which the 10 percent threshold specified in clause (i)(I) is exceeded by not more than a de minimis amount if the Secretary determines that the reason for exceeding the threshold was not willful and is due to reasonable cause.
 (v)The Secretary shall prescribe such regulations as may be necessary or appropriate to prevent the avoidance of clause (i), including regulations relating to a direct or indirect transfer of all or part of the assets of an entity to an entity controlled (directly or indirectly) by the same person or persons who control the transferor entity..
 (b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after the date of the enactment of this Act.
 4.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.
		